Leech,
dissenting: The majority opinion is premised upon two positions. These are: (1) The disputed payment was received by petitioner as “ interest ” and was, therefore, taxable as such, within section 22 (a) of the Eevenue Act of 1928, and, (2) if not received as “ interest ”, in any event, it was received as income from a bequest and taxable under section 22 (b) (3) of the same act.
In my opinion, neither position is sound.
(1) “ Interest ” can not be made such by mere designation. Johnson Locke Mercantile Co. v. Burnet, 51 Fed. (2d) 434. The term has a well recognized meaning in the law. That meaning is the compensation which is paid by the borrower of money to the lender for its use, or by a debtor to his creditor for the detention of a debt. Old Colony Railroad Co. v. Commissioner, 284 U. S. 552; Fall River Electric Light Co., 23 B. T. A. 168. The payment here in question does not come within such meaning. The specific bequest of $600,000, upon which the payment in controversy was computed, was not payable until one year after the testator’s death. There was no liability for, nor obligation to pay that sum, itself, during that year. The relationship of debtor and creditor between the estate and petitioner did not, therefore, arise until the expiration of that statutory period of administration. Since the present payment was made before the close of that period, that relationship never existed here. The estate did not detain or use petitioner’s funds. Thus, the payment here was not compensation for such use or detention. Though computed as interest, it was an additional charge placed by the testator upon his estate by making a bequest to his widow without a limitation denying her the additional sum. Because the testator refrained from limiting the bequest of $600,000, there arose a statutory conclusive presumption that petitioner’s husband, the *964testator, by- his will, intended that the petitioner receive the additional amount paid to her, as a bequest. Fiduciaries’ Act of 1917, section 21, quoted in the majority opinion; Todd’s Estate, 237 Pa. 466; 85 Atl. 845; Townsend’s Appeal, 106 Pa. 268; Vogt’s Estate, 297 Pa. 92; 146 Atl. 451.
The construction of Pennsylvania statutes by the Pennsylvania Supreme Court is controlling here, despite what may have been the action by the courts of any or all of the other states upon similar statutes. Hartford Fire Insurance Co. v. Chicago, Milwaukee & St. Paul Railway Co., 175 U. S. 91; Sioux City Terminal Railroad & Warehouse Co. v. Trust Co. of North America, 173 U. S. 99.
The Supreme Court of Pennsylvania, in the case of Todd’s Estate, supra, where the character of such a payment was directly involved under a provision of the Pennsylvania Act of February 24, 1934, P. L. 70, similar to the presently controlling section of the Pennsylvania Fiduciaries’ Act of 1917, supra, said that such a payment was made “not as interest but as maintenance.” See also Townsend’s Appeal, supra. This judicial characterization applies with equal force to the present payment, though made under the Fiduciaries’ Act of 1917. Vogt’s Estate, supra. Thus, the disputed payment here was not received as interest but as maintenance.
(2) Since such payment was not “ interest ”, the second and novel position of the majority, apparently, is, that the mere vesting of a bequest produces taxable income.
The specific bequest, which is said by the majority to have earned the questioned payment as income, was used, under the controlling Pennsylvania statute, merely to designate the legatee or payee, and to measure the additional bequest or statutory allowance for maintenance to be paid that person. It was payable from corpus or income of the estate, not only by the court order directing its payment, but by the controlling Pennsylvania statute. Vogt’s Estate, supra. It was payable whether the $600,000 specific bequest earned anything or not. In my judgment, it can no more be said that the payment here contested was taxable income, than that the specific bequest of $600,000 was such.
This present payment was for the maintenance of petitioner, decedent’s widow. It rested entirely upon the testator’s relationship to her. Vogt’s Estate, supra.
In my opinion, the $29,300, the subject of this discussion, was received by petitioner either in the nature of a bequest for maintenance, payable from corpus or income of the estate, and was, therefore, not subject to income tax (Burnet v. Whitehouse, 283 U. S. 148), or, as a statutory allowance for maintenance, and so exempt from such tax. Buck v. McLaughlin, 48 Fed. (2d) 135.
McMahoN agrees with this dissent.